UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7199



DANIEL E. FELIX,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-1332-AM, CA-97-1360-AM)


Submitted:   February 11, 1999             Decided:    April 5, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel E. Felix, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel E. Felix seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998), and his motion for reconsideration.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny Felix’s motion for a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Felix v. Angelone, Nos. CA-97-1332-AM;

CA-97-1360-AM (E.D. Va. July 9 & Aug. 27, 1998).*   We deny Felix’s

motion for the appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on July 6 and August 26, 1998, the district court’s records show
that they were entered on the docket sheet on July 9 and August 27,
1998. Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-25 (4th Cir.
1986).


                                 2